Order entered January 29, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01433-CV

                                   JACOB OLIVER, Appellant

                                                 V.

              ELINOR ROWAN, ROY ROWAN, AND JULIE ROWAN, Appellees

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-17-06001

                                            ORDER
           The reporter’s record in this appeal is overdue. By postcard dated December 20, 2019,

we directed Sheretta L. Martin to file, within thirty days, the reporter’s record, written

verification no hearings were recorded, or written verification appellant had not requested the

record. To date, Ms. Martin has not complied. Accordingly, we ORDER Ms. Martin, Official

Court Reporter of the 162nd Judicial District Court, to file the record or requested written

verification no later than February 18, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Martin and the

parties.

                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE